


Exhibit 10.1
        
THE HAIN CELESTIAL GROUP, INC.


PERFORMANCE UNITS AGREEMENT


This Performance Units Agreement (this "Agreement") is made and entered into as
of [DATE] (the "Grant Date") by and between The Hain Celestial Group, Inc., a
Delaware corporation (the "Company") and [EMPLOYEE NAME] (the "Participant").
WHEREAS, the Company has adopted the Amended and Restated 2002 Long Term
Incentive and Stock Award Plan, as amended to the Date of Grant (the “Plan”),
the provisions of which are incorporated herein by reference, pursuant to which
awards of Performance Units may be granted; and


WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of Performance Units provided
for herein.


NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:


1.DEFINITIONS AND CONSTRUCTION.


1.1    Definitions. Unless otherwise defined herein, capitalized terms shall
have the meanings assigned to such terms in the Plan.


1.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.


2.    ADMINISTRATION.


All questions of interpretation concerning this Agreement shall be determined by
the Committee. All determinations by the Committee shall be final and binding
upon all persons having an interest in the Award. Except with respect to the
determination of satisfaction of vesting under Section 4, which shall remain
subject to approval by the Committee, the Chief Executive Officer or Chief
General Counsel shall have the authority to act on behalf of the Company with
respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein.
3.    THE AWARD.


3.1    Grant of Units. On the Grant Date, subject to the provisions of this
Agreement, the Participant has been granted Performance Units (“Units”), which
will be earned and vested (or not) as set forth in Section 4, with [# OF UNITS]
(the “Target Units”) representing the target number of Units to be earned and
vested at 100%, with the right to receive up to a total of [# OF UNITS] (the
“Maximum Units”) at maximum vesting as provided in Section 4.1, all subject to
adjustment as provided in Section 11. Each Performance Unit represents a right
to receive one (1) Share on the Settlement Date (as defined below).


3.2    No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or Shares issued upon settlement of the Units, the
consideration for which shall be past services actually rendered and/or future
services to be rendered to the Company and/or its Subsidiaries for its benefit.
Notwithstanding the foregoing, if required by applicable state corporate law,
the Participant shall furnish consideration in the form of cash or past services
rendered to a Participating Company or for its benefit having a value not less
than the par value of the shares of Stock issued upon settlement of the Units.







1



--------------------------------------------------------------------------------






4.    VESTING OF UNITS.


4.1    General. Subject to the Participant’s continued employment or other
service with the Company or its Subsidiaries through the last day of the
Performance Period (as defined in Exhibit A) (the “Vesting Date”) and except as
otherwise provided herein, the Units shall become earned and vested (“Vested
Units”) based upon the Company’s Relative Total Shareholder Return (as defined
in Exhibit A) in terms of percentile ranking as compared to the Peer Group (as
defined in Exhibit A) over the Performance Period in accordance with the
schedule below:


Relative Total Shareholder Return Ranking over Performance Period
Payout % Level
75th Percentile or Higher
150%
50th  Percentile
100%
25th  Percentile
50%
Under 25th  Percentile
0%



The payout percentage level shall be interpolated for performance above 25th
percentile, and increase by two (2) percentage points for every one (1)
percentile point of improvement in Relative Total Shareholder Return; provided,
however that the maximum award that may be achieved shall be a payout percentage
level of 150% for a Relative Total Shareholder Return of 75th percentile and
above and no Units will vest at Relative Total Shareholder Return at 25% or
below.
The number of Vested Units will be determined by multiplying the payout
percentage level by the Target Units (excluding Dividend Equivalent Units), with
Units being forfeited in the event of a payout percentage level below 100%,
equal to the difference between the Target Units and the total number of Vested
Units (excluding Dividend Equivalent Units); provided, however, if the Company’s
TSR (as defined in Exhibit A) at the end of the Performance Period is negative,
then the number of Vested Units may not exceed the number of Target Units. In no
event will the number of Vested Units exceed the number of Maximum Units.
The “Settlement Date” shall be the date after the end of the Performance Period
on which the Compensation Committee certifies the Company’s Relative Total
Shareholder Return and percentile rank, which will not be later than March 15 of
the year following the end of the Performance Period.
5.    DIVIDENDS CREDITED ON THE UNITS.


5.1    The Target Units will earn dividend equivalents in the form of additional
Units. Specifically, as of each dividend payment date for Company common stock,
the Participant’s account will be credited with additional Units (“Dividend
Equivalent Units”) equal in number to the number of shares of Company common
stock that could be bought with the cash dividends that would be paid on the
Target Units if each Unit were a share of Company common stock. The number of
Units that result from the calculation will be to two decimal places.


5.2    The number of shares of Company common stock that could be bought with
the cash dividends will be calculated based on the “Fair Market Value” of
Company common stock on the applicable dividend payment date. “Fair Market
Value” here means the average of the high and the low per share trading prices
for Company common stock as reported in The Wall Street Journal for the specific
dividend payment date, or in such other source as the Company deems reliable.


5.3    Dividend Equivalent Units will vest at the same time and in the same
manner as the Target Units with which they are associated. Dividend Equivalent
Units will be adjusted in accordance with the payout level percentage determined
under Section 4.1 in the same manner as the Target Units with which they are
associated. Accumulated Dividend Equivalent Units will be multiplied by the same
payout percentage level and Dividend Equivalent Units will be added or
forfeited, as necessary, so that the total Dividend Equivalent Units which vest
as of the Vesting Date will equal the Dividend Equivalent Units which accumulate
during the Performance Period multiplied by the payout percentage level.


6.    ACCELERATION OF VESTING IN CONNECTION WITH A CHANGE IN CONTROL.


“Change in Control” means any of the following:
(a)     the acquisition by any person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of 50% or more of the combined voting power of the
then outstanding securities of the Company entitled to vote generally in the
election of directors (“Voting

2



--------------------------------------------------------------------------------




Stock”); provided, however, that for purposes of this clause (a), the following
acquisitions shall not constitute a Change in Control: (i) any issuance of
Voting Stock of the Company directly from the Company that is approved by the
Incumbent Board (as defined below), (ii) any acquisition by the Company of
Voting Stock of the Company or (iii) any acquisition of Voting Stock of the
Company by any person pursuant to a Business Combination (as defined below) that
complies with clauses (i), (ii) and (iii) of clause (c) below; or


(b)    during any period of one year beginning on or after the date hereof,
individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”), cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a member of the Board ( a
“Director”) subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least
two-thirds of the Directors then comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall be deemed to have been a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of Directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board; or


(c)    consummation of a reorganization, merger or consolidation, a sale or
other disposition of all or substantially all of the assets of the Company
(each, a “Business Combination”), unless, in each case, immediately following
such Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners of Voting Stock of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
shares of Voting Stock of the entity resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Combination, (ii) no person (other than the Company or such entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 50% or more of the combined voting power of the then outstanding
shares of Voting Stock of the entity resulting from such Business Combination
and (iii) at least a majority of the members of the board of directors of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement or of the action of
the Board providing for such Business Combination; or


(d)    the stockholders of the Company approve (a) the sale or disposition by
the Company (other than to a subsidiary of the Company) of all or substantially
all of the assets of the Company, or (b) a complete liquidation of the Company;


provided, however, that if a Participant is party to an employment agreement or
change in control agreement with the Company, “Change in Control” shall have the
meaning set forth in such agreement.
    
It is the intent of the Company that the definition of “Change in Control”
satisfies, and be interpreted in a manner that satisfies, the applicable
requirements of Section 409A. If the definition of “Change in Control” would
otherwise frustrate or conflict with the intent expressed above, that definition
to the extent possible shall be interpreted and deemed amended so as to avoid
such conflict. In the event of a Change in Control, the Settlement Date shall be
the date of the Change in Control and the vesting of the Units, including any
Dividend Equivalent Units, shall be accelerated in full and the Vested Units
shall equal the greater of (1) the Target Units, or (2) the number of Vested
Units that would be determined if the last day of the Performance Period was the
penultimate trading day prior to the date of the Change in Control, provided
that the Participant’s service has not terminated prior to such date other than
as a result of death, Disability or Retirement.


7.    ACCLERATION OF VESTING UPON CERTAIN TERMINATIONS. In the event that the
Participant’s service is terminated as a result of Participant’s death,
Disability or Retirement during the Performance Period (as defined below), then
the Unit payout including any Dividend Equivalent Units, will be prorated based
on the number of full and partial calendar months the Participant spent on the
active payroll during the three-year performance period. Payout for the award
will be made at the same time as payment would have been made had the
Participant not had a termination of employment and will in all respects be
subject to the Company’s actual Relative Total Shareholder Return achievement
for the full Performance Period. For purposes of this Agreement, “Disability”
shall mean the permanent and total disability of the Participant within the
meaning of Section 22(e)(3) of the Code and “Retirement” shall mean if such
Participant terminates his or her service on or after the earliest date upon
which he or she is eligible for U.S. Social Security retirement benefits.


8.    INTENTIONALLY OMITTED.


    

3



--------------------------------------------------------------------------------




9.    SETTLEMENT OF THE AWARD.


9.1    Issuance of Shares of Stock. Subject to the provisions of Section 9.3
below, the Company shall issue to the Participant on the Settlement Date with
respect to each Vested Unit to be settled on such date one (1) Share. The
Settlement Date shall be within 60 days after the Vesting Date, unless payment
is made as a result of the Participant’s separation from service, as defined in
Section 409A and the Participant is a “specified employee” as defined in Section
409A and determined pursuant to procedures and elections made by the Company
from time to time, in which case the vested Shares shall be issued on the later
of the Settlement Date or the first day following six months after the
separation from service. This six month suspension of payments will not apply in
the event of the Participant’s death. Shares issued in settlement of Vested
Units shall not be subject to any restriction on transfer other than any such
restriction as may be required pursuant to Section 9.3, Section 10 or the
Company’s Insider Trading Policy.


9.2    Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the settlement of the Award. Except as provided
by the preceding sentence, a certificate for the shares as to which the Award is
settled shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.


9.3    Restrictions on Grant of the Award and Issuance of Shares. The grant of
the Award and issuance of Shares upon settlement of the Award shall be subject
to compliance with all applicable requirements of federal, state or foreign law
with respect to such securities and issuance of the Shares may be delayed where
the Company reasonably anticipates that the making of the payment will violate
Federal securities law or other applicable law; provided that the payment is
made at the earliest date at which the Company reasonably anticipates that the
making of the payment will not cause such violation.


9.4    Fractional Shares. The Company shall not be required to issue fractional
Shares upon the settlement of the Award.


10.    TAX IMPLICATIONS.


10.1    In General. The Participant hereby authorizes withholding from payroll
and any other amounts payable to the Participant, and otherwise agrees to make
adequate provision for, any sums required to satisfy the federal, state, local
and foreign tax (including any social insurance) withholding obligations of the
Company (or its Affiliate or Subsidiary), if any, which arise in connection with
the Award, the vesting of Units or the issuance of Shares in settlement thereof
(the “Tax Liability”). These requirements may change from time to time as laws
or interpretations change. Regardless of the Company’s (or its Affiliate’s or
Subsidiary’s) actions in this regard, the Participant hereby acknowledges and
agrees that the Tax Liability shall be the Participant’s responsibility and
liability. The Participant acknowledges that he or she may not participate in
the Plan unless the Tax Liability is satisfied.
        
10.2    Withholding in Shares. The Company may require the Participant to
satisfy all or any portion of tax withholding obligations by deducting from the
Shares otherwise deliverable to the Participant in settlement of the Award a
number of whole Shares having a fair market value, as determined by the Company
as of the date on which the tax withholding obligations arise, not in excess of
the amount of such tax withholding obligations determined by the applicable
minimum statutory withholding rates.


11.    ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.


Subject to any required action by the stockholders of the Company and the
requirements of Section 409A, in the event of any change in the Shares effected
without receipt of consideration by the Company, whether through merger,
consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than
Shares (excepting normal cash dividends) that has a material effect on the fair
market value of Shares, appropriate and proportionate adjustments shall be made
in the number of Performance Units subject to the Award and/or the number and
kind of shares to be issued in settlement of the Award, in order to prevent
dilution or enlargement of the Participant’s rights under the Award. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” Any fractional share resulting from an adjustment pursuant to this
Section shall be rounded down to the nearest whole number. Such adjustments
shall be determined by the Committee, and its determination shall be final,
binding and conclusive.

4



--------------------------------------------------------------------------------






12.    RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.


The Participant shall have no rights as a stockholder with respect to any
Performance Units until the date of the issuance of the Shares (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company). No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date the
Shares are issued, except as provided in Sections 5 and 11. If the Participant
is an Employee, the Participant understands and acknowledges that, except as
otherwise provided in a separate, written employment agreement between the
Company and the Participant, the Participant’s employment is “at will” and is
for no specified term. Nothing in this Agreement shall confer upon the
Participant any right to continue in the service of the Company or any
Subsidiary or interfere in any way with any right of such entities to terminate
the Participant’s service at any time.
13.    INTENTIONALLY OMITTED.


14.    COVENANTS NOT TO DISCLOSE, COMPETE OR SOLICIT.


(a)    The Participant acknowledges that (i) the Company is engaged in a
continuous program of research, development, production, marketing, sales and
distribution regarding natural and organic products throughout the United States
and internationally (the foregoing, together with any other businesses in which
the Company engages from the date hereof to the date of the termination of the
Participant’s employment with the Company and its Subsidiaries is referred to
herein as the “Company Business”); (ii) the Participant’s work for and position
with the Company and/or one of its Subsidiaries has allowed the Participant, and
will continue to allow the Participant, access to trade secrets of, and
Confidential Information (as defined below) concerning the Company Business;
(iii) the Company Business is national and international in scope; (iv) the
Company would not have agreed to grant the Participant this Award but for the
agreements and covenants contained in this Agreement; and (v) the agreements and
covenants contained in this Agreement are necessary and essential to protect the
business, goodwill, and customer relationships that the Company and its
Subsidiaries have expended significant resources to develop. The Company agrees
and acknowledges that, on or following the date hereof, it will provide the
Participant with one or more of the following: (a) authorization to access
Confidential Information through a computer password or by other means, (b)
authorization to represent the Company in communications with customers and
other third parties to promote the goodwill of the business in accordance with
generally applicable Company policies and (c) access to participate in certain
restricted access meetings, conferences or training relating to the
Participant’s position with the Company.


(b)    For purposes of this Agreement, “Confidential Information” shall mean all
business records, trade secrets, know-how, customer lists or compilations, terms
of customer agreements, supplier or service information, pricing or cost
information, marketing information, future products and strategies, business
opportunities, inventions, creations, enhancements, business operation
information, financial information or personnel data, any formula, pattern,
device and/or compilation of information which is used in the Company’s Business
and which gives the Company an advantage over its competitors, and other
confidential or proprietary information created, used and/or obtained by the
Participant in the course of the Participant’s employment with the Company or
any Subsidiary. The Participant agrees not to engage in unauthorized use or
disclosure of Confidential Information, and agrees that upon termination of the
Participant’s employment (or earlier if so requested) the Participant will
preserve and return to the Company any and all records in the Participant’s
possession or control, tangible and intangible, developed or obtained during and
as a result of Participant’s employment (excluding documents relating to
compensation and employee benefits). The Participant further agrees not to keep
or retain any copies of such records without written authorization from a duly
authorized officer of the Company covering the specific item retained.


(c)     Ancillary to the foregoing and this Award, the Participant hereby agrees
that, during the term of the Participant’s employment with the Company or any
Subsidiary and for a period of [ ] year[s] after the termination of
Participant’s employment with the Company or any Subsidiary for any reason,
whether it be voluntary or involuntary, with or without cause (the “Restricted
Period”), the Participant will not, directly or indirectly, individually or on
behalf of any person or entity other than the Company or any of its
Subsidiaries:


(i)Provide Competing Services (as defined below) to any company or business
(other than the Company or any Subsidiary) engaged in the manufacture,
distribution, sale or marketing of any of the Relevant Products (as defined
below) in the Relevant Market Area (as defined below);


(ii)Approach, consult, solicit or accept business from, or contact or otherwise
communicate, directly or indirectly, in any way with any Customer (as defined
below) in an attempt to (1) divert business from, or interfere with any business
relationship of the Company or any of its Subsidiaries, or (2) convince any
Customer to change or alter any of such Customer’s existing or prospective
contractual terms and conditions with the Company or any Subsidiary; or

5



--------------------------------------------------------------------------------






(iii)Solicit, induce, recruit or encourage, either directly or indirectly, any
employee of the Company or any Subsidiary, with whom Participant had contact
with during Participant’s employment or about whom Participant obtained
Confidential Information, to leave his or her employment with the Company or any
Subsidiary or employ or offer to employ any employee of the Company or any
Subsidiary. For the purposes of this section, an employee of the Company or any
Subsidiary shall be deemed to be an employee of the Company or any Subsidiary
while employed by the Company and for a period of sixty (60) days thereafter.


(d)    For purposes of this Agreement, the following terms shall have the
meanings indicated:


(i)    To provide “Competing Services” means to provide, manage, supervise, or
consult about (whether as an employee, owner, partner, stockholder, investor,
joint venturer, lender, director, manager, officer, employee, consultant,
independent contractor, representative or agent, or otherwise) any services that
(A) are similar in purpose or function to services the Participant provided to
the Company or any Subsidiary in the two year period preceding the termination
of the Participant’s employment, (B) might involve the use of Confidential
Information, or (C) involve business opportunities related to Relevant Products.


(ii)    “Customer” means any and all persons or entities who purchased any
Relevant Product from the Company or any Subsidiary during the term of the
Participant’s employment with the Company or any Subsidiary with whom
Participant had contact during Participant’s employment or about whom
Participant obtained Confidential Information.


(iii)    “Relevant Products” means any natural or organic product that was
developed or sold by the Company or any Subsidiary within the course of the last
two (2) years of the Participant’s employment with the Company or any
Subsidiary.


(iv)“Relevant Market Area” means the counties (or county equivalents) in any
country where the Company does business that the Participant assists in
providing services to and/or receives Confidential Information about in the two
(2) year period preceding the termination of the Participant’s employment so
long as the Company continues to do business in that geographic market area
during the Restricted Period.


(e)    Notwithstanding the foregoing, (1) the restrictions of subsection 14(b)
and 14(c) above shall not prohibit the Participant’s employment with a
non-competing, independently operated subsidiary, division, or unit of a
diversified company (even if other separately operated portions of the
diversified company are involved in Relevant Products) if in advance of the
Participant’s providing any services, the Participant and the diversified
company that is going to employ or retain the Participant both provide the
Company with written assurances that are satisfactory to the Company
establishing that (a) the entity, subsidiary, division or unit of the
diversified business that the Participant is going to be employed in or retained
by is not involved in Relevant Products or preparing to become involved in
Relevant Products, and (b) the Participant’s position will not involve Competing
Services of any kind, and (2) the Participant is not prohibited from owning
either of record or beneficially, not more than five percent (5%) of the shares
or other equity of any publicly traded company. The Participant’s obligations
under this Section 14 shall survive the vesting or forfeiture of the underlying
Shares.


(f)    Any breach of any provision of this Section 14 will result in immediate
and complete forfeiture of the Participant’s Unvested Units and the Participant
hereby agrees that the Participant shall return to the Company any Units that
were previously issued to the Participant or, if the Participant no longer owns
the Units, an amount in cash equal to the fair market value of any such Shares
on the date they were issued to the Participant (less any taxes paid by the
Participant). In addition, the Participant hereby agrees that if the Participant
violates any provision of this Section 14, the Company will be entitled to
injunctive relief, specific performance, or such other legal and equitable
relief as is needed to prevent or enjoin any violation of the provisions of this
Agreement in addition to and not to the exclusion of any other remedy that may
be allowed by law for damages experienced prior to the issuance of injunctive
relief. The Participant also agrees that, if the Participant is found to have
breached any of the time-limited covenants in this Section 14, the time period
during which the Participant is subject to such covenant shall be extended by
one day for each day the Participant is found to have violated such restriction.
If Participant is found to have breached any obligation in this Agreement,
Participant will pay the Company, in addition to any damages that may be awarded
by the Court, reasonable attorneys' fees incurred by the Company to establish
that breach or otherwise to enforce this Agreement.


(g)    The Participant acknowledges that the Participant has given careful
consideration to the restraints imposed by this Agreement, and the Participant
fully agrees that they are necessary for the reasonable and proper protection of
the business of the Company and its Subsidiaries. The restrictions set forth
herein shall be construed as a series of separate and severable covenants. The
Participant agrees that each and every restraint imposed by this Agreement is
reasonable with respect to subject matter, time period, and geographical area.
Except as expressly set forth herein, the restraints imposed by this Agreement

6



--------------------------------------------------------------------------------




shall continue during their full time periods and throughout the geographical
area set forth in this Agreement.


(h)    The Participant also stipulates and agrees that (a) the Restrictive
Covenants and (b) the Company’s agreement herein to provide the Participant with
this Performance Units Award are mutually dependent clauses and obligations
without which this Agreement would not be made by the parties. Accordingly, the
Participant agrees not to sue or otherwise pursue a legal claim to set aside or
avoid enforcement of the Restrictive Covenants. In the event that the
Participant or any other party pursues a legal challenge to the enforceability
of any material provision of the restrictions in Section 14 of this Agreement
and a material provision is found unenforceable by a court of law or other
legally binding authority such that the Participant is no longer bound by a
material provision of Section 14, then (1) the Participant’s unvested Shares
shall be forfeited and (2) the Participant hereby agrees that the Participant
shall return to the Company any Shares that were previously issued to the
Participant or, if the Participant no longer owns the Shares, an amount in cash
equal to the fair market value of any such Shares on the date they were issued
to the Participant (less any taxes paid by the Participant). The foregoing is
not intended as a liquidated damage remedy but is instead a return-of-gains and
contractual rescission remedy due to the mutually dependent nature of the
subject provisions in the Agreement.


(i)    If any of the Restrictive Covenants are deemed unenforceable as written,
the Participant and the Company expressly authorize the court to revise, delete
or add to the restrictions contained in this Section 14 to the extent necessary
to enforce the intent of the parties and to provide the goodwill, Confidential
Information, and other business interests of the Company and its Subsidiaries
with effective protection to the maximum extent permitted by law. In the event
that such reformation of the restriction is acceptable to the Company, then the
forfeiture and rescission (return of gain) remedies provided for in subsection
14(h) above shall not apply.


(j)    The provisions of this Section 14 are not intended to override,
supersede, reduce, modify or affect in any manner any other non-competition,
non-solicitation or confidentiality agreement between the Participant and the
Company or any Subsidiary, and instead are intended to supplement any such
agreements.


(k)    No waiver by the Participant or the Company of any breach of, or lack of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or the same
condition or provision at another time.


(l)    The parties expressly acknowledge and agree that the right and
opportunity to receive the benefits of this Agreement in exchange for compliance
with the restrictions set forth herein is full and sufficient consideration for
the obligations imposed by this Agreement.  In the event of a forfeiture of any
of the benefits of this Agreement pursuant to Section 14(f) or 14(h), it is the
intent of the parties that the restrictions set forth herein shall remain in
effect to the fullest extent permitted by law and shall not be void for lack of
consideration.  If a court determines, despite the parties’ expressed intent set
forth herein, that any of the restrictions in Section 14 would be unenforceable
due to lack of consideration after a forfeiture, Participant shall retain the
minimum amount of unvested shares necessary to preserve the full enforceability
of the restrictions agreed to herein.


15.    MISCELLANEOUS PROVISIONS.


15.1    Termination or Amendment. The Board may terminate or amend the Plan or
this Agreement at any time; provided, however, that no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation, including, but
not limited to, Section 409A of the Code. No amendment or addition to this
Agreement shall be effective unless in writing.


15.2    Non-transferability of the Award. Prior to the issuance of Shares on the
applicable Settlement Date, neither this Award nor any Units subject to this
Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.


15.3    Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.


15.4    Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.



7



--------------------------------------------------------------------------------




15.5    Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by the Company, or upon deposit in the U.S.
Post Office or foreign postal service, by registered or certified mail, or with
a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address shown below that party’s
signature hereto or at such other address as such party may designate in writing
from time to time to the other party.


(a)Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, this Agreement, the Plan’s prospectus, and
any reports of the Company provided generally to the Company’s stockholders, may
be delivered to the Participant electronically. In addition, the Participant may
deliver electronically the Agreement to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company.


(b)Consent to Electronic Delivery and Execution. The Participant acknowledges
that the Participant has read Section 15.5(a) of this Agreement and consents to
the electronic delivery of the Plan documents, as described in Section 15.5(a).
The Participant acknowledges that he or she may receive from the Company a paper
copy of any documents delivered electronically at no cost to the Participant by
contacting the Company by telephone or in writing. The Participant further
acknowledges that the Participant will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents fails.
Similarly, the Participant understands that the Participant must provide the
Company or any designated third party administrator with a paper copy of any
documents if the attempted electronic delivery or execution of such documents
fails. The Participant may revoke his or her consent to the electronic delivery
of documents described in Section 15.5(a) or may change the electronic mail
address to which such documents are to be delivered (if Participant has provided
an electronic mail address) at any time by notifying the Company of such revoked
consent or revised e-mail address by telephone, postal service or electronic
mail. Finally, the Participant understands that he or she is not required to
consent to electronic delivery of documents described in Section 15.5(a).
Electronic execution of this Agreement shall have the same binding effect as a
written or hard copy signature and accordingly, shall bind the Participant and
the Company to all of the terms and conditions set forth in the Plan and this
Agreement.


15.6    Integrated Agreement. This Agreement and the Plan, together with any
written employment agreements governing this Award shall constitute the entire
understanding and agreement of the Participant and the Company with respect to
the subject matter contained herein or therein and supersedes any prior
agreements, understandings, restrictions, representations, or warranties between
the Participant and the Company with respect to such subject matter other than
those as set forth or provided for herein or therein. To the extent contemplated
herein or therein, the provisions of the Agreement shall survive any settlement
of the Award and shall remain in full force and effect.


15.7    Section 409A. This Agreement and the delivery of Shares pursuant to the
terms hereof is designed to comply with Section 409A and shall be interpreted to
comply with Section 409A. Thus, any Shares which are to be delivered upon a
Participant’s termination of service shall not occur unless such termination
also constitutes a separation from service within the meaning of Section 409A of
the Code. In addition, to the extent Section 409A applies, the provisions of
Section 409A(a)(2) shall apply to any settlement of a Unit pursuant to the terms
of this Agreement.


15.8    Applicable Law. This Agreement shall be governed by the laws of the
State of New York as such laws are applied to agreements between New York
residents entered into and to be performed entirely within the State of New
York.


15.9    Severability. If any term or provision of this Agreement or the
application thereof to any Participant or circumstance shall to any extent be
invalid or unenforceable, such provision will be modified, rewritten or
interpreted to include as much of its nature and scope as will render it
enforceable. If it cannot be so modified, rewritten or interpreted to be
enforceable in any respect, it will not be given effect and the remainder of
this Agreement, or the application of such term or provision to Participants or
circumstances other than those held invalid or unenforceable, shall not be
affected thereby, and each term and provision of this Agreement shall be valid
and be enforced to the fullest extent permitted by law.


15.10    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.







8



--------------------------------------------------------------------------------




15.11    Acceptance. By signing the Agreement, the Participant: (a) acknowledges
receipt of and represents that the Participant has read and is familiar with
this Agreement and the Plan, (b) accepts the Award subject to all of the terms
and conditions of this Agreement and the Plan and (c) agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under this Agreement or the Plan. The Participant
acknowledges that there may be adverse tax consequences upon the vesting or
settlement of the Units or disposition of the underlying shares and that the
Participant has been advised to consult a tax advisor prior to such vesting,
settlement or disposition.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


 
THE HAIN CELESTIAL GROUP, INC.
 
 
By:
 
 
Name:
Title:





 
PARTICIPANT
 
 
 
 
 
Signature
 
 
 
 
 
Date


























































9



--------------------------------------------------------------------------------




Exhibit A - Calculation of Relative Total Shareholder Return
•
“Relative Total Shareholder Return” means the Company’s TSR relative to the TSR
of the Peer Companies. Relative Total Shareholder Return will be determined by
ranking the Company and the Peer Companies from highest to lowest according to
their respective TSRs. After this ranking, the percentile performance of the
Company relative to the Peer Companies will be determined as follows:



                        
P = 1 -
R - 1
N - 1



where:    “P” represents the percentile performance which will be rounded, if
necessary, to the nearest whole percentile by application of regular rounding.
“N” represents the remaining number of Peer Companies, plus the Company.
“R” represents Company’s ranking among the Peer Companies.
Example: If there are 24 Peer Companies, and the Company ranked 7th, the
performance would be at the 75th percentile: .75 = 1 - ((7-1)/(25-1)).
Relative Total Shareholder Return shall be calculated by the Committee based on
the terms set forth in this Exhibit A.
•
“TSR” means, the percentage calculated for each of the Company and each company
in the group of Peer Companies by dividing (i) the Closing Average Share Value
by (ii) the Opening Average Share Value and subtracting one from the quotient.



Example: An illustrative example of a TSR calculation is attached at the end of
this Exhibit.
•
“Opening Average Share Value” means the average, over the trading days in the
Opening Average Period, of the closing price of a company’s stock multiplied by
the Accumulated Shares for each trading day during the Opening Average Period.



•
“Opening Average Period” means the 20 trading days immediately following July 1,
2015.



•
“Accumulated Shares” means, for a given trading day, the sum of (i) one (1)
share and (ii) a cumulative number of shares of the company’s common stock
purchased with dividends declared on a company’s common stock, assuming same day
reinvestment of the dividends in the common stock of a company at the closing
price on the ex-dividend date, for ex-dividend dates during the Opening Average
Period or for the Closing Average Period.



•
“Closing Average Share Value” means the average, over the trading days in the
Closing Average Period, of the closing price of a company’s stock multiplied by
the Accumulated Shares for each trading day during the Closing Average Period.



•
“Closing Average Period” means the 20 trading days immediately preceding the
last day of the Performance Period.



•
“Performance Period” means the period beginning July 1, 2015 and ending on the
earlier of June 30, 2018 or the date of a Change in Control.



•
“Peer Companies” shall consist of those companies comprising the S&P Food &
Beverage Select Industry Index as of the beginning of the Performance Period.



The Peer Companies may be changed as follows:
(i)        In the event of a merger, acquisition or business combination
transaction of a Peer Company with or by another Peer Company, the surviving
entity shall remain a Peer Company.
(ii)        In the event of a merger of a Peer Company with an entity that is
not a Peer Company, or the acquisition or business combination transaction by or
with a Peer Company, or with an entity that is not a Peer Company, in each case
where the Peer Company is the surviving entity and remains publicly traded, the
surviving entity shall remain a Peer Company.
(iii)        In the event of a merger or acquisition or business combination
transaction of a Peer Company by or with an entity that is not a Peer Company, a
“going private” transaction involving a Peer Company or the liquidation of a
Peer Company,

10



--------------------------------------------------------------------------------




where the Peer Company is not the surviving entity or is otherwise no longer
publicly traded, the company shall no longer be a Peer Company.
(iv)     In the event of a bankruptcy of a Peer Company, such company shall
remain a Peer Company.
(v)        In the event of a stock distribution from a Peer Company consisting
of the shares of a new publicly-traded company (a “spin-off”), the Peer Company
shall remain a Peer Company and the stock distribution shall be treated as a
dividend from the Peer Company based on the closing price of the shares of the
spun-off company on its first day of trading.  The performance of the shares of
the spun-off company shall not thereafter be tracked for purposes of calculating
TSR.
•
For purposes of calculating TSR, the value of any Peer Company shares traded on
a foreign exchange will be converted to US dollars using the same exchange rate
that the Company uses for financial reporting purposes.



•
The following example illustrates the calculation of TSR for the Company with a
Performance Period of July 1, 2012 to June 30, 2015. For the purposes of the
example, the Opening Average Period is 20 trading days immediately following
July 1, 2012 and the Closing Average Period is the 20 trading days immediately
prior to June 30, 2015.



Opening Average Share Value (7/2/2012 - 7/30/2012)    $64.67
Closing Average Share Value (6/1/2015 - 6/29/2015)    $139.20
TSR (expressed as percentage)            115.25%



11

